DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 4, 5, 6, 7, 8, & 10 objected to because of the following informalities:  
Regarding claim 3, in line 3, “the guide element or elements” should be --the one or more guide elements--, as recited in independent claim 1.  Appropriate correction is required.
Regarding claim 4, in lines 1 & 2, “the resectoscope according to claim 1 wherein” should be –the resectoscope according to claim 1, wherein—. Appropriate correction is required.
Regarding claim 4, in line 3, “the guide element or elements” should be --the one or more guide elements--, as recited in independent claim 1.  Appropriate correction is required.
Regarding claim 5, in lines 1 & 2, “the resectoscope according to claim 1 wherein” should be –the resectoscope according to claim 1, wherein—. Appropriate correction is required.
Regarding claim 5, in line 3, “the guide element or elements” should be --the one or more guide elements--, as recited in independent claim 1.  Appropriate correction is required.
Regarding claim 6, in lines 1 & 2, “the resectoscope according to claim 1 wherein” should be –the resectoscope according to claim 1, wherein—. Appropriate correction is required.
Regarding claim 6, in lines 2 & 3, “the guide element or elements” should be --the one or more guide elements--, as recited in independent claim 1.  Appropriate correction is required.
Regarding claim 7, in lines 1 & 2, “the resectoscope according to claim 1 the” should be –the resectoscope according to claim 1, wherein—. Appropriate correction is required.
Regarding claim 7, in lines 2 & 3, “the guide element or elements” should be --the one or more guide elements--, as recited in independent claim 1.  Appropriate correction is required.
Regarding claim 8, in lines 1 & 2, “the resectoscope according to claim 1 wherein” should be –the resectoscope according to claim 1, wherein—. Appropriate correction is required.
Regarding claim 10, in line 2, “the guide element or elements” should be --the one or more guide elements--, as recited in independent claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 & 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 9, in lines 1-2, the limitation recites “an electrode for use in a resectoscope for endoscopic surgery, wherein it comprises,” it is unclear whether “it” refers to the electrode or the resectoscope, which renders the claim indefinite. For examination purposes “it” will be considered as the resectoscope. Claim 10 is rejected by virtue of its dependency from independent claim 9. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Löffler et al. (DE 102017115377 A1), hereinafter Löffler. The examiner notes that all references made to Löffler are in reference to the English translation.
Regarding claim 1, Löffler discloses a resectoscope for endoscopic surgery ([0032]; Figure 1—element 1) with a tubular shaft ([0032]; Figure 1—element 3) and a handle ([0032] & [0033]; Figure 1—element 4 & 10), wherein the shaft comprises a longitudinally displaceable electrode instrument ([0032] & [0033]; Figure 1—element 20) and at its distal end an electrically insulating insert ([0024], [0032], & [0040]; Figure 1—element 6 & Figure 4a, 4b—element 51; the shaft comprises a distal end section which is designed to be electrically insulating), wherein the electrode instrument has an elongated shaft section with one or two support arms ([0024], [0037], [0040], & [0041]; Figure 4a, & 4b—element 23, 23’; the cutting loop merges proximally into feed lines 23 & 23’) and in its distal end region an electrode which can be acted upon with high-frequency current ([0002], [0024], & [0040]; Figure 4a & 4b—element 58), wherein the insulating insert has one or more guide elements for holding a support arm ([0040]; Figure 4a & 4b—element 59 & 59’), the support arm being longitudinally displaceable in the guide element ([0002], [0024], & [0040]; Figure 4a & 4b—elements 59 & 59’; the feedlines 23 & 23’ are received in an axially displaceable manner in electrode tubes 59 & 59’).  
Regarding claim 2, Löffler discloses all of the limitations of claim 1, as described above. 
Löffler further discloses wherein the electrode instrument has two support arms ([0024], [0037], & [0040]; Figure 4a & 4b—element 23 & 23’).
  Regarding claim 4, Löffler discloses all of the limitations of claim 1, as described above. 
Löffler further discloses wherein the guide element or elements are arranged on the inner wall of the insulating insert ([0040]; Figure 4a & 4b—elements 51, 59, & 59’).  
Regarding claim 5, Löffler discloses all of the limitations of claim 1, as described above. 
Löffler further discloses wherein the longitudinal axes of the guide element or elements run parallel to the longitudinal axis of the shaft ([0038] & [0041]; Figure 4a & 4b—elements 23, 23’, 59, & 59’; the arms 23 & 23’ are arranged symmetrically to the longitudinal center plane, guide element(s) 59 & 59’ are also shown running parallel to longitudinal axis of shaft).  
Regarding claim 6, Löffler discloses all of the limitations of claim 1, as described above. 
Löffler further discloses wherein the guide element or elements enclose the respective support arm over 90° or more of its circumference ([0040]; electrode tubes 59 & 59’; tubes are shown surrounding the entire circumference (360°) of electrode arms 23 & 23’).   
Regarding claim 7, Löffler discloses all of the limitations of claim 1, as described above. 
Löffler further discloses wherein the guide element or elements enclose the respective support arm over 240° or more of its circumference, preferably over 360° ([0040]; electrode tubes 59 & 59’; tubes are shown surrounding the entire circumference (360°) of electrode arms 23 & 23’).  
Regarding claim 8, Löffler discloses all of the limitations of claim 1, as described above. 
Löffler further discloses wherein the electrode is a loop electrode ([0024], [0032], & [0040]; Figure 4a & 4b—element 58).  
Regarding claim 9, as best understood in view of the 112(b) rejection above. 
Löffler discloses an electrode ([0032]; Figure 1—element 20) for use in a resectoscope for endoscopic surgery ([0032]; Figure 1—element 1), wherein it comprises an electrode instrument ([0032]; Figure 1—element 20) and an electrically insulating insert ([0024], [0032], & [0040]; Figure 1—element 6 & Figure 4a, 4b—element 51; the shaft comprises a distal end section which is designed to be electrically insulating), wherein the electrode instrument has an elongated shaft section with one or two support arms ([0024], [0037], [0040], & [0041]; Figure 4a, & 4b—element 23, 23’; the cutting loop merges proximally into feed lines 23 & 23’) and in its distal end region an electrode which can be charged with high-frequency current ([0002], [0024], & [0040]; Figure 4a & 4b—element 58), and, wherein the insulating insert has one or more guide elements for holding a respective support arm of the electrode instrument ([0040]; Figure 4a & 4b—element 59 & 59’), the support arm being arranged in the guide element so as to be longitudinally displaceable ([0002], [0024], & [0040]; Figure 4a & 4b—elements 59 & 59’; the feedlines 23 & 23’ are received in an axially displaceable manner in electrode tubes 59 & 59’)
Regarding claim 10, Löffler discloses all of the limitations of claim 9, as described above. 
Löffler further discloses wherein the guide element or elements surround the respective support arm over 240° or more of its circumference ([0040]; electrode tubes 59 & 59’; tubes are shown surrounding the entire circumference (360°) of electrode arms 23 & 23’).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Löffler.
Regarding claim 3, Löffler discloses all of the limitations of claim 1, as described above. 
Löffler discloses the claimed guide element(s) located within the distal end of the shaft except for the explicit distance between the guide element(s) and the distal end of the shaft. However, it has been held by the courts in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable rangers by routine experimentation. Löffler provides the general condition of the distal end of the shaft and the guide element(s) wherein the guide elements are located within the distal section of the shaft and wherein the electrode arms are arranged within the guide elements so as to be longitudinally displaceable ([0040]; Figure 4a & 4b—elements 51, 59, & 59’). Similarly, the instant application states “the guide element or elements are arranged as close as possible on the distal shaft end of insulating insert” ([Page 6, lines 4-8]), without any criticality to a specific value listed. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a distance of 1cm or less between the distal end of the shaft and the guide element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum and workable ranges involved only routine skill in the art. It would appear that the distance of 1cm between the guide element(s) and the distal end of the shaft would be suitable for the prior art and the device would function just as well. In other words, applicant has not provided anything on the record that the distance of 1cm between the guide element(s) and the distal end of the shaft would not be obvious to one of ordinary skill in the art. 
Conclusion
Accordingly, claims 1-10 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794